DETAILED ACTION 
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is an Allowability Notice addressing applicants response dated 21st February 2021.  Claim(s) 1, 6, 8, 13, 15, and 19 were amended; Claim(s) 2-5, 9-12, and 16-18 were cancelled; and No Claim(s) were newly added; therefore, Claim(s) 1, 6-8, 13-15, and 19-20 are pending and addressed below.  The Examiner appreciated the courtesies extended by applicant throughout prosecution.

Response to Arguments
Applicant’s arguments (Remarks Pg. 7) with respect to the rejection of the Claim(s) 1, 8, and 15 under AlA 35 U.S.C. §101; have been fully considered and are persuasive based on the amended Claim(s); therefore, the rejection has been withdrawn.

Applicant’s arguments (Remarks Pg. 7) with respect to the rejection of the Claim(s) 1-4, 7-11, 14-17 and 20 under AlA 35 U.S.C. §102; have been fully considered and are persuasive based on the amended Claim(s) incorporating the allowable subject recited in Claim(s) 5; therefore, the rejection has been withdrawn.

Allowable Subject Matter
Independent Claim(s) 1, 8, and 15; and Dependent Claim(s) 6-7, 13-14, and 19-20 are 
Regarding Independent Claim 1, the amended claimed limitations “the reference seismic model is configured to carry out simulation using a reference earth model that models migration velocity in a same manner as an earth model utilized to generate the first migration gather, the reference earth model models subsurface density in a different manner compared to the earth model utilized to generate the first migration gather, and the reference earth model models the subsurface density utilizing a horizontal lavered density model with a constant density change ratio between neighboring layers” in combination with the claims, are neither anticipated nor found obvious over the art of record.  

Claim 8 is essentially the same as Claim 1 and refers to the system further comprising one or more memory devices storing instructions (203); one or more processors (202) configured to execute the instructions to perform operations of Claim 1.  Therefore Claim 8 is rejected for the same reasons as applied to Claim 1 above.	

Claim 15, is essentially the same as Claim 1 and refers to the non-transitory computer-readable storage medium storing instructions that, when executed by a processor of a system, cause the system to perform a method for adjusting migration gather of claim 1

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIE M NDURE/Examiner, Art Unit 3645


                                                                                                                                                                                      /ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645